Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered. Claims 37, 43, 49, 52-53, 57, and 59 are amended. Claims 42, 50-51, 58, and 61 have been canceled. Claims 37-41, 43-49, 52-57, and 59-60 are pending.
Response to Arguments 
Examiner’s remarks - 35 USC § 103 -Independent claims 37 and 49
Applicant’s independent claims 37 and 49 are allowed in view applicant’s claim amendment(s). 
Examiner’s remarks - 35 USC § 103 -Independent claim 57
Applicant has amended independent claim 57 to include the feature(s) of, “and altering a subsequent authorization to the vehicular entity to transit through the limited access gate based on a particular parameter”. The examiner introduces the teachings of prior art reference Hutchins et al. (WO 03/044743) to the record in view of the amendment. Hutchins teaches using specific time parameters to control access. See rejection below. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 57, 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Reynders (US Patent Publication No. 2017/0171178) in view of Simplicio JR. et al. (US Patent Publication No. 2019/0089547 and Simplicio hereianfter) and further in view of Hutchins et al. (WO 03/044743 and Hutchins hereinafter). 

As to claim 57, Reynders teaches a method, comprising: 
generating, by an external communication component comprising a memory and a processor, an external private key, an external public key, and an external certificate (i.e., …teaches in par. 0184-0198 the following: “the IoT service 120 initially generates a message containing the following: [0185] 1. The IoT service's unique ID: [0186] The IoT service's serial number; [0187] a Timestamp; [0188] The ID of the factory key used to sign this unique ID; [0189] a Class of the unique ID (i.e., a service); [0190] IoT service's public key [0191] The signature over the unique ID. [0192] 2. The Factory Certificate including: [0193] A timestamp [0194] The ID of the master key used to sign the certificate [0195] The factory public key [0196] The signature of the Factory Certificate [0197] 3. IoT service session public key (as described above with respect to FIGS. 24A-B) [0198] 4. IoT service session public key signature (e.g., signed with the IoT service's private key)” ……further teaches in par. 0181 the following: “, the session public/private key pairs 2450-2451 exchanged between the IoT service 120 and IoT device 101 may be generated periodically and/or in response to the initiation of each new communication session.); 
determining that an approaching vehicular entity is within a particular proximity of an external entity (i.e., …teaches in par. 0070 the following: “near field communication (NFC) sensor to detect the code when the IoT device 101 is moved within a few inches of the IoT hub 110.”), is configured to: 
providing the external private key, the external public key, and the external certificate to a vehicular communication component of the approaching vehicular entity in response to determining that the approaching vehicular entity is within the particular proximity of the external entity (i.e., …teaches in par. 0199 the following: “the message is sent to the IoT device on the negotiation channel (described below).” …further teaches in par. 0181 the following: “, the session public/private key pairs 2450-2451 exchanged between the IoT service 120 and IoT device 101 may be generated periodically and/or in response to the initiation of each new communication session.”), 
wherein the vehicle communication component comprises a second memory and a second processor (i.e., …illustrates in figure 2… Memory and processor); 
receiving encrypted data from the vehicular communication component of the approaching vehicular entity in response to providing the external private key, the external public key, and the external certificate to the vehicular communication component of the approaching vehicular entity (i.e., …teaches in pars. 205-215 the following: “The IoT device then generates a message containing the following: [0206] 1. IoT device's unique ID [0207] IoT device serial number [0208] Timestamp [0209] ID of factory key used to sign this unique ID [0210] Class of unique ID (i.e., IoT device) [0211] IoT device's public key [0212] Signature of unique ID [0213] 2. IoT device's session public key [0214] 3. Signature of (IoT device session public key+IoT service session public key) signed with IoT device's key [0215] D. This message is sent back to the IoT service.”),
decrypting the received encrypted data using the external private key (i.e., …teaches par. 252 the following: “the IoT device uses the session secret to decrypt the encrypted device packet.”).
authorizing the approaching vehicular entity to transit through a limited access gate based on the decrypted received data (i.e., …teaches in par. 0092 the following: “Current wireless “smart” locks and garage door openers allow an end user to control a lock and/or garage door via a mobile device. To operate these systems, the user must open an app on the mobile device and select an open/unlock or close/lock option. In response, a wireless signal is sent to a receiver on or coupled to the wireless lock or garage door which implements the desired operation. While the discussion below focuses on wireless “locks”, the term “lock” is used broadly herein to refer to standard door locks, wireless garage door openers, and any other device for limiting access to a building or other location.” …teaches in par. 0107 the following: “Note that while a user's home is used herein as an exemplary embodiment, the embodiments of the invention are not limited to a consumer application. For example, these same techniques may be employed to provide access to businesses or other types of buildings.”). 

Reynders does not expressly teach:
wherein the encrypted data received from the communication component of the approaching entity includes a public identification, a certificate, and a vehicle public key.
In this instance the examiner notes the teachings of prior art reference Simplicio. 
With regards to applicant’s claim limitation element of, “wherein the encrypted data received from the communication component of the approaching entity includes a public identification, a certificate, and a vehicle public key”, Simplicio teaches in par. 0039 the following: “The vehicle attaches its certificate 160 to each message 170 transmitted by the vehicle 110V. The message 170 includes message body or content 171, and a digital signature 172 generated by the vehicle using its private key. … The message recipient uses the CA's public key to verify the signature 166 and thus authenticate the certificate 160 including the public key”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Reynders with the teachings of Simplicio by having their system comprise encrypted vehicle identification data. One would have been motivated to do so to provide a simple and effective means to further control access, wherein encrypted vehicle identification data helps prevent data tampering and makes it easier to ensure system integrity.

The system of Reynders and Simplicio does expressly teach:
and altering a subsequent authorization to the vehicular entity to transit through the limited access gate based on a particular parameter.
In this instance the examiner notes the teachings of prior art reference Hutchins.
Hutchins teaches on page 10, lines 20-25 and page 11, lines 5-15 the following: “The central processing component of the system is preferably configurable so that tagged entities or targets - such as tagged vehicles, personnel, or items - may be monitored over "time" and their location identified. For example, baggage being transported between terminals on a transport vehicle may be monitored so that the path that the vehicle is taking can be identified and compared with an expected path, to determine whether the vehicle is deviating from that ideal path. Also, the amount of time that the vehicle is taking to make the trip can be determined by comparison of elapsed times between the frequent reader checkpoints placed in an area or along an expected path. Security, safety, and efficiency are thereby enhanced, since if a baggage transport vehicle strayed from its designated path it would be detectable. Similarly, if the vehicle for whatever reason took too long before being checked in by the next reader, it would be detected and an alarm could be activated for appropriate authorities to investigate. On a larger scale, if a task took too long to achieve (taking the baggage vehicle from one terminal to the next), it would also be detected and appropriate authorities notified. As such the management system of the present invention may be used to improve security, to facilitate actions taken because of an emergency, a runway incursion avoidance system, a guidance system, an efficiency time management system, and an inventory system. Advantageously, the technology used to monitor the security areas, such as the surveillance rings and paths, may be complementary, and therefore be easily integrated into security systems already in place to monitor limited areas such as doorways and gateways to expand overall security. Similar integration can occur with vehicle guidance systems, and management control and efficiency or inventory tools, so that the area or airport as a whole is more secure, safer, and becomes more efficient.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Reynders and Simplicio with the teachings of Hutchins by having their system comprise parameter base tracking. One would have been motivated to do so to provide a simple and effective means to further strengthen access control security, wherein parameter base tracking helps identify system violators and makes it easier to ensure comprehensive access control.

Claim 58 (Cancelled).

As to claim 59, the system of Reynders and Simplicio as applied to claim 57 above teaches access control however neither reference expressly teaches a method of claim 57, wherein the particular parameter is at least one of: a period of time or a frequency of authorizing the approaching vehicular entity to transit through the limited access gate.
In this instance the examiner notes the teachings of prior art reference Hutchins.
Hutchins teaches on page 10, lines 20-25 and page 11, lines 5-15 the following: “The central processing component of the system is preferably configurable so that tagged entities or targets - such as tagged vehicles, personnel, or items - may be monitored over "time" and their location identified. For example, baggage being transported between terminals on a transport vehicle may be monitored so that the path that the vehicle is taking can be identified and compared with an expected path, to determine whether the vehicle is deviating from that ideal path. Also, the amount of time that the vehicle is taking to make the trip can be determined by comparison of elapsed times between the frequent reader checkpoints placed in an area or along an expected path. Security, safety, and efficiency are thereby enhanced, since if a baggage transport vehicle strayed from its designated path it would be detectable. Similarly, if the vehicle for whatever reason took too long before being checked in by the next reader, it would be detected and an alarm could be activated for appropriate authorities to investigate. On a larger scale, if a task took too long to achieve (taking the baggage vehicle from one terminal to the next), it would also be detected and appropriate authorities notified. As such the management system of the present invention may be used to improve security, to facilitate actions taken because of an emergency, a runway incursion avoidance system, a guidance system, an efficiency time management system, and an inventory system. Advantageously, the technology used to monitor the security areas, such as the surveillance rings and paths, may be complementary, and therefore be easily integrated into security systems already in place to monitor limited areas such as doorways and gateways to expand overall security. Similar integration can occur with vehicle guidance systems, and management control and efficiency or inventory tools, so that the area or airport as a whole is more secure, safer, and becomes more efficient.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Reynders and Simplicio with the teachings of Hutchins by having their system comprise parameter base tracking. One would have been motivated to do so to provide a simple and effective means to further strengthen access control security, wherein parameter base tracking helps identify system violators and makes it easier to ensure comprehensive access control.

As to claim 60, the system of Reynders and Simplicio as applied to claim 57 above teaches access control, specifically Reynders does not expressly teach a method of claim 57, wherein at least one of: a first portion of the external public key or the data from the vehicular communication component are not encrypted and at least one of: a second portion of the external public key or the data from the vehicular communication component are encrypted.
In this instance the examiner notes the teachings of prior art reference Simplicio. 
With regards to applicant’s claim limitation element of, “wherein at least one of: a first portion of the external public key or the data from the vehicular communication component are not encrypted”, Simplicio teaches in par. 0034 the following: “Computer systems 316 process, aggregate, generate, or otherwise operate on information sent to or received from vehicles 1”.
With regards to applicant’s claim limitation element of, “and at least one of: a second portion of the external public key or the data from the vehicular communication component are encrypted”, Simplicio teaches in par. 0039 the following: “The vehicle attaches its certificate 160 to each message 170 transmitted by the vehicle 110V. The message 170 includes message body or content 171, and a digital signature 172 generated by the vehicle using its private key. … The message recipient uses the CA's public key to verify the signature 166 and thus authenticate the certificate 160 including the public key”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Reynders with the teachings of Simplicio by having their system comprise the capability to vary the format of vehicle data. One would have been motivated to do so to provide a simple and effective means to provide comprehensive communication, wherein varying data format helps vehicle communication and makes it easier to ensure system access.
Allowable Subject Matter
Claims 37-41, 43-49 and 52-56 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497